Title: From Alexander Hamilton to Joseph Whipple, 3 October 1791
From: Hamilton, Alexander
To: Whipple, Joseph



Treasury DepartmentOctober 3rd. 1791.
Sir,

Another Thermometer will be sent on to you, but I request that you will enjoin on the Inspectors great care in the handling of it.
The spare Hydrometer of which you are possessed may be delivered to the Supervisor of the Revenue for the District of New Hampshire for the use of the officers in his Department. It will be proper that, his receipt for the instrument be transmitted to the Treasury.
I am   Sir   Your obedt Servant
A Hamilton Joseph Whipple EsqrCollectorPortsmouth
